           Case 3:21-cv-00100-MMD-WGC Document 19 Filed 03/19/21 Page 1 of 7


1    AARON D. FORD
       Attorney General
2    Craig A. Newby (Bar No. 8591)
       Deputy Solicitor General
3    Office of the Attorney General
     555 E. Washington Ave, Ste. 3900
4    Las Vegas, NV 89101
     (702) 486-3420 (phone)
5    (702) 486-3773 (fax)
     cnewby@ag.nv.gov
6
     Attorneys for State Defendants
7

8                             UNITED STATES DISTRICT COURT

9                                     DISTRICT OF NEVADA

10   SHAWN MEEHAN, an individual, JANINE Case No. 3:21-cv-00100-MMD-WGC
     HANSEN, and individual LYNN CHAPMAN,
11   an individual, MELISSA CLEMENT, an
     individual,
12                                           EXECUTIVE DEFENDANTS’
                      Plaintiff,           COUNTERMOTION TO DISMISS
13
     vs.
14
     STEPHEN F. SISOLAK, in his official
15   capacity as Governor of the state of Nevada,
     AARON DARNELL FORD, in his official
16   capacity as the Attorney General of the State
     of Nevada, BRENDA ERDOES in her official
17   capacity as Head of the Legislative Counsel
     Bureau, NICOLE CANNIZZARO in her
18   official capacity as Chair of the Legislative
     Commission, DOES I through 100,
19
                          Defendants.
20

21          Pursuant to ECF No. 17, Defendants Stephen F. Sisolak, in his official capacity as

22   Governor of the State of Nevada; and Aaron D. Ford, in his official capacity as Attorney

23   General of the State of Nevada (collectively the “Executive Defendants”) hereby move to

24   dismiss Plaintiffs’ Complaint for lack of standing.

25          Plaintiffs are lobbyists seeking a preliminary injunction to reopen the Legislative

26   Building during COVID-19. The Legislature is a separate branch of Nevada state

27   government, empowered by statute to decide whether and to whom to close the Legislative

28   Building. The Executive Branch, notwithstanding its efforts to address the COVID-19



                                             Page 1 of 7
          Case 3:21-cv-00100-MMD-WGC Document 19 Filed 03/19/21 Page 2 of 7


1    pandemic, did not close the Legislative Building and does not have the statutory authority
2    to reopen it. Because the Executive Defendants lack the authority to redress Plaintiffs’
3    demand to reopen the Legislative Building, Plaintiffs lack standing to bring this motion
4    and complaint against the Executive Defendants.
5          On this basis, the motion for injunctive relief should be denied as to the Executive
6    Defendants and the Executive Defendants should be dismissed from this case with
7    prejudice.
8          This Countermotion is made and based on the following Memorandum of Points and
9    Authorities, the papers and pleadings on file herein, and any argument that this Court
10   should choose to entertain on either motion.
11         DATED this 19th day of March, 2021.
12                                         AARON D. FORD
                                           Attorney General
13
                                           By: /s/ Craig Newby
14                                            Craig Newby (Bar No. 8591)
                                              Deputy Solicitor General
15                                            Office of the Attorney General
                                              555 E. Washington Ave, Ste. 3900
16                                            Las Vegas, NV 89101
                                              (702) 486-3420 (phone)
17                                            (702) 486-3773 (fax)
                                              cnewby@ag.nv.gov
18
                                               Attorneys for Executive Defendants
19

20

21

22

23

24

25

26

27

28



                                            Page 2 of 7
          Case 3:21-cv-00100-MMD-WGC Document 19 Filed 03/19/21 Page 3 of 7


1                     MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    Introduction and Factual Background
3          Plaintiffs are Nevada lobbyists who disagree with the closure of the Legislative
4    Building1 during the current 81st Legislative Session. Compl. at 1-4. The “Emergency”
5    Motion2 for Preliminary Injunction seeks to end “the arbitrary and dilatory closure of the
6    State Capital,” “allow Plaintiffs and other members of the public [to] petition their State
7    officials in person,” and mandate “that the State Capital be open to the public and Plaintiffs
8    as required in Article 4 Section 15 of the Nevada Constitution.” Mot. at 33:12-19.
9          This countermotion to dismiss centers on the question of who closed the Legislative
10   Building. Nevada state government has three separate branches of government. See NEV.
11   CONST., art. 3, sec. 1. By naming the Governor and the Attorney General as parties to this
12   case, Plaintiffs ignore their own briefing as to who closed the Legislative Building and as
13   to who has the authority to reopen it:
14                The administration of the State Capital building and access
                  thereto is the responsibility of the Legislative Counsel Bureau
15                and/or the Legislative Commission. Access to the State Capital
                  and denial thereof is wholly the realm of Legislative Counsel
16                Bureau and/or Legislative Commission, whether it is with or
                  without Emergency Orders and Directives.
17

18   Mot. at 14:6-10 (emphasis added).
19

20         1 Plaintiffs juxtapose the “State Capital” (Carson City) and/or the “State Capital
21   building” (where the Legislature used to meet) with the Legislative Building, which is
     where the Nevada Legislature currently meets and where Appellants seek to lobby
22   members of the Legislature. The Executive Defendants will refer to the Legislative
     Building as the correct term for the building Plaintiffs seek to reopen.
23         2  Plaintiffs’ emergency motion fails to comply with Local Rule 7-4(a). To undersigned
24   counsel’s knowledge, neither of the Legislative Defendants has been served or notified of
     the emergency motion by Plaintiffs’ counsel. See ECF No. 13. This Court subsequently
25   ordered that the motion be addressed in the ordinary course. See ECF No. 8. Rather than
     address the clear error, Plaintiffs instead chose to appeal the Court’s procedural
26   management of its docket to the Ninth Circuit. See ECF No. 11. There, Plaintiffs did
     provide emergency notice to the Executive Defendants in accordance with Ninth Circuit
27   requirements, but not the Legislative Defendants. See Emergency Motion for Injunction
     Pending Appeal (9th Cir. Mar. 3, 2021). Ten days later, despite the asserted emergency and
28   identification of counsel for the Legislative Defendants, there still is no proof of service of
     the Legislative Defendants filed with this Court.


                                              Page 3 of 7
           Case 3:21-cv-00100-MMD-WGC Document 19 Filed 03/19/21 Page 4 of 7


1           Nevada Revised Statute 331.135(1)(a) plainly states that “the Legislature reserves
2    the supervision and control, both during and between legislative sessions, … of the entire
3    Legislative Building, including its chambers, offices and other rooms, and its furnishings
4    and equipment.” Nevada Revised Statute 218F.520(1) states that the “Administrative
5    Division [of the Legislative Counsel Bureau] shall preserve order and security on the
6    grounds surrounding the Legislative Building and within the Legislative Building.”
7           Under these circumstances, Plaintiffs’ complaint should be dismissed with prejudice
8    against the Executive Defendants for lack of standing.
9    II.    Legal Analysis
10          A.    Motion to Dismiss for Lack of Standing
11          Federal Rule of Civil Procedure 12(b)(1) allows the Executive Defendants to
12   challenge the lack of subject matter jurisdiction by motion. Article III standing limits this
13   Court’s power to cases and controversies. See U.S. CONST., Art. III, § 2. Accordingly, “[t]he
14   party invoking federal jurisdiction, [here Plaintiffs], bears the burden of establishing [the
15   constitutional minimum of standing].” Lujan v. Defs. of Wildlife, 504 U.S. 555, 561, 112
16   S.Ct. 2130, 119 L.Ed.2d 351 (1992).
17          As set forth below, because Plaintiffs cannot trace the harm of the Legislative
18   Building being closed to the Executive Defendants, Plaintiffs lack standing to pursue this
19   case against the Executive Defendants and this case should be dismissed with prejudice
20   against them.
21          B.    Plaintiffs Lack Standing to Pursue this Case Against the Executive
                  Defendants
22

23          Under the circumstances of this case, Plaintiffs do not have Article III standing to
24   pursue these claims against the Executive Defendants. Specifically, “Article III of the
25   Constitution limits federal-court jurisdiction to ‘Cases’ and ‘Controversies.’” Massachusetts
26   v. EPA, 549 U.S. 497, 516, 127 S.Ct. 1438, 167 L.Ed.2d 248 (2007). “To satisfy Article
27   III's standing requirements, a plaintiff must show (1) it has suffered an ‘injury in fact’ that
28   is (a) concrete and particularized and (b) actual or imminent, not conjectural or



                                              Page 4 of 7
          Case 3:21-cv-00100-MMD-WGC Document 19 Filed 03/19/21 Page 5 of 7


1    hypothetical; (2) the injury is fairly traceable to the challenged action of the defendant; and
2    (3) it is likely, as opposed to merely speculative, that the injury will be redressed by a
3    favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC) Inc., 528 U.S.
4    167, 180-81, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000) (quoting Lujan v. Defenders of Wildlife,
5    504 U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)).
6          Here, Plaintiffs lack injury fairly traceable to the Executive Defendants. To survive
7    a motion to dismiss for lack of Article III standing, “plaintiffs must establish a ‘line of
8    causation’ between defendants' action and their alleged harm that is more than
9    ‘attenuated.’” Maya v. Centex Corp., 658 F.3d 1060, 1070 (9th Cir. 2011) (citing Allen v.
10   Wright, 468 U.S. 737, 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984), abrogated on other grounds
11   by Lexmark Intern., Inc. v. Static Control Components, Inc., 572 U.S. 118, 134 S.Ct. 1377,
12   188 L.Ed.2d 392 (2014)). “In cases where a chain of causation ‘involves numerous third
13   parties’ whose ‘independent decisions’ collectively have a ‘significant effect’ on plaintiffs'
14   injuries, the Supreme Court and [the Ninth Circuit Court of Appeals] have found the causal
15   chain too weak to support standing at the pleading stage.” Id. (citations omitted); see
16   also Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 103, 118 S.Ct. 1003, 140 L.Ed.2d
17   210 (1998) (explaining causation as “a fairly traceable connection between the plaintiff's
18   injury and the complained-of-conduct of the defendant”).
19         Here, Plaintiffs’ injury from the closure of the Legislative Building is not “fairly
20   traceable” to any action of the Executive Defendants. In fact, it is not traceable at all. As
21   conceded in the Motion and as shown by Nevada statute, neither the Governor nor the
22   Attorney General closed the Legislative Building. Mot. at 14:6-10. Unlike other cases
23   brought by Plaintiffs’ counsel, there is no emergency directive issued by the Governor
24   mandating that the Legislature close (or open) the Legislative Building.3 The Governor
25         3  Plaintiffs’ counsel has filed a minimum of four other cases challenging the
26   Governor’s actions addressing COVID-19 that have been filed with this Court. See Orion
     Star Events et al. v. Sisolak et al., Case No. 2:20-cv-00827-APG-NJK (closed Aug. 20, 2020);
27   Reno Academy of Combat LLC et al. v. Sisolak et al., Case No. 3:20-cv-00305-MMD-WGC
     (closed Sept. 2, 2020); Hetly et al. v. Sisolak, et al., Case No. 2:21-cv-00052-RFB-EJY (closed
28   Feb. 24, 2021); Calvary Chapel Lone Mountain v. Sisolak et al., Case No. 2:20-cv-00907-
     RFB-VCF (case ongoing following remand from Ninth Circuit).


                                              Page 5 of 7
            Case 3:21-cv-00100-MMD-WGC Document 19 Filed 03/19/21 Page 6 of 7


1    understands the risks of COVID-19 spread in our community, resulting in difficult
2    decisions he has had to make. Here however, the difficult decisions for keeping the
3    Legislative Building open or closed lie with the Legislature, not him.
4    III.    Conclusion
5            Accordingly, this Court should dismiss the Executive Defendants from this case for
6    a lack of standing, based on the lack of “fairly traceable” injury.
7            DATED this 19th day of March, 2021.
8                                             AARON D. FORD
                                              Attorney General
9
                                              By: /s/ Craig A. Newby
10                                               Craig A. Newby (Bar No. 8591)
                                                 Deputy Solicitor General
11                                               Office of the Attorney General
                                                 555 E. Washington Ave, Ste. 3900
12                                               Las Vegas, NV 89101
                                                 (702) 486-3420 (phone)
13                                               (702) 486-3773 (fax)
                                                 cnewby@ag.nv.gov
14
                                                 Attorneys for Executive Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                              Page 6 of 7
         Case 3:21-cv-00100-MMD-WGC Document 19 Filed 03/19/21 Page 7 of 7


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on this 19th day of March, 2021, I electronically filed the foregoing document,
4    EXECUTIVE DEFENDANTS’ COUNTERMOTION TO DISMISS with the Clerk of the
5    Court by using the CM/ECF system.
6          Participants in the case who are registered CM/ECF users will be served by the
7    CM/ECF system.
8
                                                   /s/ R. Carreau
9                                                  R. Carreau, an employee of the
                                                   Office of the Nevada Attorney General
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                             Page 7 of 7
